PER CURIAM.
In this appeal of the trial court’s order summarily denying appellant’s rule 3.850 motion for post-conviction relief, the state has agreed that if the motion was timely filed, the order denying the motion should be reversed. We conclude that the 3.850 motion was timely filed. See Bituminous Cas. Corp. v. Clements, 148 Fla. 175, 3 So.2d 865 (Fla.1941); Cook v. Walgreen Co., 399 So.2d 523 (Fla. 2d DCA 1981). Accordingly, we reverse and remand for an evidentiary hearing or attachment of portions of the record conclusively showing that appellant is not entitled to relief.
GUNTHER, STONE and FARMER, JJ., concur.